STRAS, Justice
(dissenting).
I respectfully dissent. The court unnaturally reads the phrase “another offense” in Minn. Sent. Guidelines 2.F.2. to refer only to felony offenses. In doing so, the court relies on the underlying policies and objectives of the Minnesota Sentencing Guidelines. In my view, resort to such evidence is neither necessary nor appropriate because the plain and ordinary meaning of the phrase “another offense” broadly encompasses any other crime committed by a defendant, whether a felony, gross misdemeanor, or misdemeanor. Because the language of the provision at issue in this case is clear and unambiguous, I would reverse Campbell’s sentence and remand to the district court for resen-tencing.
I.
As the court explains, the district court consecutively sentenced Campbell to a total of 246 months imprisonment: 12 months for gross misdemeanor criminal vehicular operation resulting in bodily harm, Minn.Stat. § 609.21, subds. 1(4), la(d) (2010), followed by 234 months for felony fleeing a police officer in a motor vehicle resulting in death, Minn.Stat. § 609.487, subd. 4(a) (2010). For the felony fleeing conviction, the district court used a criminal history score of three in imposing sentence. Campbell argues, and the court of appeals held, that Minn. Sent. Guidelines 2.F.2. required the district court to use a criminal history score of zero in calculating the presumptive sentence for Campbell’s felony fleeing conviction. Campbell’s reading of section 2.F.2. is correct.
As relevant here, Minn. Sent. Guidelines 2.F.2. states as follows: “[fjor each offense sentenced consecutive to another offense(s), other than those that are presumptive, a zero criminal history score, or the mandatory minimum for the offense, whichever is greater, shall be used in determining the presumptive duration.” Neither party contends that Campbell’s consecutive sentence was presumptive. Nor do the parties dispute that Campbell’s felony fleeing conviction constituted an “offense” for which Campbell was consecutively sentenced. Rather, the question *8presented by this case is whether Campbell’s criminal vehicular operation conviction, a gross misdemeanor, constituted “another offense” under section 2.F.2., requiring the district court to use a zero criminal history score in calculating Campbell’s presumptive sentence for the felony fleeing conviction.
In answering that question, I would look no further than the plain and ordinary meaning of the term “offense.” See Emerson v. Sch. Bd. of Indep. Sch. Dist. 199, 809 N.W.2d 679, 682 (Minn.2012) (stating that “we give words and phrases their plain and ordinary meaning”). The term “offense” refers to any crime or transgression of law, whether a misdemeanor or a felony. See The American Heritage Dictionary of the English Language 1222 (5th ed. 2011) (“A transgression of law; a crime.”). In fact, a number of dictionaries explicitly define the term “offense” as including misdemeanors. Webster’s Third International Dictionary of the English Language Unabridged 1566 (2002) (“[A]n infraction of law: CRIME, MISDEMEANOR”); Black’s Law Dictionary 1186 (9th ed.2009) (“A violation of the law; a crime, often a minor one.”); Black’s Law Dictionary 1081 (6th ed.1990) (“A felony or misdemeanor; a breach of the criminal laws; violation of law for which penalty is prescribed.”). Unsurprisingly, our case law has consistently reached the same conclusion. See, e.g., Smith v. Hubbard, 253 Minn. 215, 220, 91 N.W.2d 756, 761 (1958) (“The terms ‘public offense’ in M.S.A. 629.34(1) and ‘criminal offense’ in § 629.40 include both felonies and misdemeanors... .”); State v. Cantieny, 34 Minn. 1, 9, 24 N.W. 458, 462 (1885) (“The term ‘offence’ here used is defined to be ‘a breach of the laws established for the protection of the public, as distinguished from an infringement of mere private rights.... ’ It includes all such violations of municipal ordinances as are punishable by fíne or imprisonment.”). Because the term “offense” unambiguously refers to any crime,1 whether felony, gross misdemean- or, or misdemeanor, I would conclude that Campbell’s criminal vehicular operation conviction qualifies as “another offense” under section 2.F.2.
Although it is unnecessary to go beyond the plain and ordinary meaning of the term “offense” in reaching that conclusion, my interpretation finds further support in other provisions of the guidelines. As the court notes, the phrase “felony offense” appears, elsewhere in the guidelines. In fact, the phrase appears at least six times in the text of the guidelines and on 13 other occasions in the comments. Thus, if the Sentencing Guidelines Commission intended to restrict the application of section 2.F.2.’s limitation to only those felony offenses sentenced consecutively to other felony offenses, it could have used language to that effect. See Premier Bank v. *9Becker Dev., LLC, 785 N.W.2d 753, 760 (Minn.2010) (stating that courts may not add to a statute words “that are purposely omitted or inadvertently overlooked”). Put another way, it is significant that the Commission did not say in section 2.F.2. that district courts must use a zero criminal history score for an offense sentenced consecutive to “another felony offense,” a phrase that appears verbatim in a comment to the guidelines. Minn. Sent. Guidelines cmt. 2.B.107. (using the phrase “another felony offense”); see also Harrison ex rel. Harrison v. Harrison, 733 N.W.2d 451, 455 (Minn.2007) (concluding that the meaning of the word “install” could not be limited to an installation performed at a factory, when other portions of the statute used the term “factory-installed”).
II.
For the foregoing reasons, I would hold that the phrase “another offense” in Minn. Sent. Guidelines 2.F.2. unambiguously refers to any other crime committed by a defendant, whether a felony, gross misdemeanor, or misdemeanor. Because the district court elected to impose a permissive, consecutive sentence on Campbell, section 2.F.2. required the court to use a criminal history score of zero in calculating the presumptive sentence for Campbell’s felony fleeing offense. In light of the district court’s failure to follow section 2.F.2., I would reverse Campbell’s sentence and remand for resentencing.

. The parties do not dispute that Campbell's felony fleeing conviction is an "offense” under section 2.F.2. Nonetheless, to the extent the term "offense” ever carried a different meaning, it referred only to misdemeanor or petty, non-indictable crimes — not to felonies. See Bryan A. Gamer, A Dictionary of Modern Legal Usage 614 (2d ed. 1995) ("It is common ... to use offense for the less serious infractions and crime for the more serious ones.”); Black’s Law Dictionary 1232 (4th ed. 1968) (stating that offense "is used as a genus, comprehending every crime and misdemeanor, or as a species, signifying a crime not indictable, but punishable summarily or by the forfeiture of a penalty”); Bouvier’s Law Dictionary 2399 (8th ed.1914) ("In a more confined sense, [offense] may be considered as having the same meaning with misdemeanor....”); accord Webster’s Third International Dictionary of the English Language Unabridged 1566 (2002) (alternately defining "offense” as follows: “sometimes: a misdemeanor not indictable but subject to summary punishment”). Remarkably, the court reaches a conclusion here that defines "offense” in exactly the opposite manner: as incorporating felonies but not misdemeanors.